Case: 1:20-cv-02433-JG Doc #: 31 Filed: 02/08/21 1 of 7. PageID #: 781



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  -----------------------------------------------------------------------
                                                                   :
  TENNESSEE RAND, INC.,                                            :
                                                                   :        CASE NO. 1:20-cv-02433
                        Plaintiff,                                 :
                                                                   :
             vs.                                                   :        OPINION & ORDER
                                                                   :        [Resolving Doc. 13]
  GESTAMP WASHTENAW, LLC, ET AL., :
                                                                   :
                        Defendants.                                :
                                                                   :
  -----------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Defendants Gestamp Washtenaw, LLC; Gestamp West Virginia, LLC; Gestamp

  Chattanooga, LLC; and Gestamp North America, Inc. seek to dismiss this action for lack of

  personal jurisdiction and improper venue.

            The parties dispute whether a forum selection clause choosing Cuyahoga County,

  Ohio, should control. Defendants argue that the clause does not apply. Alternatively,

  Defendants say this Court does not have personal jurisdiction over them, and the venue is

  improper.

            For the following reasons, the Court finds that the forum selection clause applies

  and DENIES Defendants’ motion to dismiss.
Case: 1:20-cv-02433-JG Doc #: 31 Filed: 02/08/21 2 of 7. PageID #: 782

  Case No. 1:20-cv-02433
  Gwin, J.

     I.        Background

           Plaintiff Tennessee Rand produces machinery and assembly lines for manufacturing

  automotive parts. Defendants manufacture automotive parts. 1

           Plaintiff Tennessee Rand sued Gestamp for failing to pay “for automated welding

  equipment and ancillary integration services” that Tennessee Rand sold to two Michigan

  and Tennessee Gestamp production facilities. 2

           In a contest of competing offer and purchase forms, Defendants seek to dismiss the

  current case. Defendants Gestamp Washtenaw argue that Plaintiff Tennessee Rand’s forum

  selection clause should not apply. 3 Defendants contend that their inconsistent forum

  selection clause “knocks out” Plaintiff’s forum selection clause in the parties “battle of the

  forms.” 4 Plaintiff opposes. 5

     II.       Discussion

               a. Legal Standard

           When a court decides a Federal Rule of Civil Procedure 12(b)(2) motion to dismiss

  “solely on written submissions and affidavits,” the Plaintiff must make a prima facie




           1
             Doc. 13-1 at 2.
           2
             Doc. 1 at 1.
           3
             Doc. 13; Doc. 13-1 at 2.
           4
             Doc. 13-1 at 2.
           5
             Doc. 17.
                                                -2-
Case: 1:20-cv-02433-JG Doc #: 31 Filed: 02/08/21 3 of 7. PageID #: 783

  Case No. 1:20-cv-02433
  Gwin, J.

  showing that the court has personal jurisdiction. The court views the facts in the light most

  favorable to plaintiff. 6

          A defendant can waive a personal jurisdiction defense by agreeing to a valid and

  enforceable forum selection clause. 7 “A forum selection clause contained in an agreement

  in connection with an arm's length commercial transaction between two business entities

  is valid and enforceable,” unless there is a “strong showing” that it should be set aside. 8

          Federal Rule of Civil Procedure 12(b)(3) permits a defendant to move to dismiss a

  plaintiff’s complaint for improper venue. The plaintiff “bears the burden of proving that

  venue is proper.” 9

               b. The Parties’ Forum Selection Clause

          There are two, similar agreements at issue—one for a Michigan project and one for

  a West Virginia project, that was later moved to Tennessee. 10 For the Michigan project,

  Plaintiff Tennessee Rand’s affiliate, Lincoln Electric Advanced Automation Solutions,




          6
            Air Prod. and Controls, Inc. v. Safetech Int'l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (citing Am.
  Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988)); Theunissen v. Matthews, 935 F.2d 1454,
  1458 (6th Cir. 1991)).
          7
           See Preferred Capital, Inc. v. Assocs. in Urology, 453 F.3d 718, 721 (6th Cir.2006)
          8
           Id.
         9
           Fed. R. Civ. P. 12(b)(3); Gone To The Beach, LLC v. Choicepoint Services, Inc., 434 F. Supp. 2d
  534, 536–37 (W.D. Tenn. 2006) (citing Audi AG & Volkswagen of America, Inc. v. Izumi, 204 F.Supp.2d
  1014, 1017 (E.D.Mich.2002)). Defendants do not make 12(b)(3) argument. Rather, they request dismissal
  or transfer due to improper venue under 28 U.S.C. § 1406(a) . Doc. 13-1 at 10. Because the Court finds that
  Plaintiff’s forum selection clause applies, the Court also finds that venue in this Court is proper. The clause
  says, “The parties shall submit to personal jurisdiction and venue in the State of Ohio, County of
  Cuyahoga.” Doc. 1-1 at 18; see also ViSalus, Inc. v. Smith, No. 13-10631, 2013 WL 2156031, at *8 (E.D.
  Mich. May 17, 2013) (“As with personal jurisdiction, Defendant may waive objection to venue, and courts
  will generally enforce waivers made by agreement.”).
            10
               Doc. 13-1 at 4–9.
                                                        -3-
Case: 1:20-cv-02433-JG Doc #: 31 Filed: 02/08/21 4 of 7. PageID #: 784

  Case No. 1:20-cv-02433
  Gwin, J.

  sent a contract proposal to Defendants. The Plaintiff contract proposal incorporated certain

  linked standard contract terms including the Cuyahoga County forum selection.

          The parties negotiated through seven versions of the proposal. 11 All versions of the

  proposal referenced Tennessee Rand’s standard website terms and conditions. 12 These

  terms and conditions included the Ohio forum and venue selection clause, as well as a

  website provision forbidding adding “any additional or differing terms” to the transaction. 13

          After receiving the final proposal, Defendants Gestamp entities issued purchase

  orders to Plaintiff. Defendants Gestamp’s purchase orders included Defendants’ own

  forum selection clause that purported to reject any conflicting Plaintiff terms and

  conditions. 14

          The parties followed a similar process for the Tennessee project, 15 although that

  project was originally intended for Defendants’ West Virginia facility, but moved to




          11
               Doc. 1 at 4.
           Morgantown Machine & Hydraulics of Ohio, Inc., No. 5:15-CV-1310, 2016 WL 705261, at
          12

  *5 (N.D. Ohio Feb. 23, 2016); Discount Drug Mart, Inc. v. Devos, Ltd., No. 1:12 CV 00386, 2013 WL
  5820044, at *2 (N.D. Ohio Oct. 29, 2013) (“Incorporation by reference is proper where the underlying
  contract makes clear reference to a separate document, the identity of the separate document may be
  ascertained, and incorporation of the document will not result in surprise or hardship.”) (quotation marks and
  citations omitted).
            Defendants argue that the online terms and conditions were not properly incorporated because
  Plaintiff’s proposals said, “[f]or further details in regards to Lincoln Electric Advanced Automation Solutions
  Group standard Terms and Conditions, please visit www.tennrand.com/legal” underneath the heading
  “Terms and Conditions.” Doc. 13-1 at 16; see, e.g., Doc. 13-4 at 20. Further, Defendants take issue with
  the fact that Plaintiff’s website currently has two terms and conditions listed, one for its website and one for
  sales. Doc. 13-1 at 14–15.
            The Court is not persuaded by these arguments. Defendants cite two cases using Michigan and
  Florida law to support their argument that Plaintiff’s incorporation was insufficient. Id. at 16–17. It is clear
  from Plaintiff’s proposals that it meant to reference and use the terms and conditions to which it linked. This
  case is not like Volovetz v. Tremco Barrier Solutions, Inc., which Defendants cite, where a contract said only
  that a product “has a 30-year warrantee” and a warranty document was attached with no other connection.
  74 N.E. 3d 743, 752 (Ohio Ct. App. 2016).
            13
               Doc. 1 at 5; Doc. 1-1 at 4; Doc. 17 at 3, 12.
            14
               Doc. 13-1 at 6.
            15
               Id. at 7–8.
                                                         -4-
Case: 1:20-cv-02433-JG Doc #: 31 Filed: 02/08/21 5 of 7. PageID #: 785

  Case No. 1:20-cv-02433
  Gwin, J.

  Tennessee. Plaintiff sent additional proposals and Defendants issued additional purchase

  orders after the move. 16

          The central issue in this instance is a “battle of the forms.” 17 Defendants contend

  that the conflicting forum clauses in Plaintiff’s proposals and Defendants’ purchase orders

  knock each other out, leaving no forum selection clause to apply. 18 Further, Defendants

  say that Plaintiff did not properly incorporate its terms and conditions, which included the

  forum and venue selection clause. Plaintiff made proposals that linked to Plaintiff’s website




          16
               Id. at 8.
          17
              Both parties apply Ohio law to address whether Tennessee Rand’s forum and venue selection
  clause applies, and the Court will also. Doc. 13-1 at 12 n.7; Doc. 17 at 7; Langley v. Prudential Mortg.
  Capital Co., LLC, 546 F.3d 365, 368 (6th Cir. 2008) (applying forum law to “the initial question of whether
  the agreements containing the forum selection clauses were valid”). Defendants dispute that Ohio law
  applies, but recognize that Ohio, Michigan, and Tennessee—the states at issue here—have all adopted § 2-
  207 of the Uniform Commercial Code. Doc. 13-1 at 12 n.7.
           18
              Doc. 13-1 at 11–12 (citing Ohio Rev. Code § 1302.10).
                                                       -5-
Case: 1:20-cv-02433-JG Doc #: 31 Filed: 02/08/21 6 of 7. PageID #: 786

  Case No. 1:20-cv-02433
  Gwin, J.

  and to terms found through that link. Defendants argue that the correct terms and

  conditions’ location on the webpage was unclear. 19

           By contrast, Plaintiff argues that the terms and conditions webpage was clear and,

  more importantly, contained Plaintiff’s objections to any additional or different terms in

  Defendants’ acceptance. 20

           Under Ohio’s commercial code, Plaintiff’s terms and conditions, including the

  forum and venue selection clause, apply.

           Plaintiff is correct that under Ohio Revised Code § 1302.10, Ohio’s version of the

  UCC § 2-207, the “knock out rule,” only applies where the parties’ “writings . . . do not

  otherwise establish a contract.” 21 That is not the case here.

           Here, as in Hydrodec of North America LLC v. API Heat Transfer, Plaintiff’s

  proposals served as offers and Defendants’ purchase orders were acceptances. 22 Plaintiff




           19
              Id. at 14–17. For the first time in their reply brief in support of their motion to dismiss, Defendants
  argue that Plaintiff’s proposals were “invitations to negotiate” rather than legitimate contractual offers. In
  turn, Defendants say that their purchase orders were the real offers, which Plaintiff accepted via “order
  acknowledgement forms.” Doc. 23 at 8–12.
           The Court is not persuaded. While quotations or proposals are not always offers, the context in this
  case indicates that Plaintiff’s proposals were more than an offer to negotiate—they documented the
  negotiation. The parties went through different versions of the proposals, and the proposals included deal
  terms, pricing, instructions, and other elements more akin offers. Doc. 24-1 at 3. See also Crown Equip.
  Corp. v. KeHE Distrib., LLC, No. 3:17-cv-1711, 2019 WL 4889394, at *2–3 (N.D. Ohio Oct. 3, 2019);
  Hydrodec of N. Am. LLC v. API Heat Transfer, Inc., No. 5:16-cv-2207, 2017 WL 3283997, at *6–7 (N.D.
  Ohio Aug. 2, 2017) (“the inclusion of a description of the product, price, quantity, and terms of payment may
  indicate that the price quotation is an offer rather than a mere invitation to negotiate”) (citing Dyno Constr.
  Co. v. McWayne, Inc., 198 F.3d 567, 572 (6th Cir. 1999)).
           20
              Doc. 17 at 15–19.
           21
              Ohio Rev. Code § 1302.10(C); Dorton v. Collins & Aikman Corp., 453 F.2d 1161, 1166 (6th Cir.
  1972); Doc. 17 at 3.
           22
              Hydrodec of N. Am. LLC, 2017 WL 3283997, at *6–7.
                                                          -6-
Case: 1:20-cv-02433-JG Doc #: 31 Filed: 02/08/21 7 of 7. PageID #: 787

  Case No. 1:20-cv-02433
  Gwin, J.

  offeror’s terms and conditions, that were legitimately incorporated into the proposal, 23 win

  the battle of the forms.

             Plaintiff’s terms and conditions contained a clause limiting Defendants’ acceptances

  to the terms of the offer and rejecting other terms. 24                   Under § 1302.10(B)(1) and

  § 1302.10(B)(3), the additional terms in Defendants’ acceptance/purchase orders did not

  become part of the parties’ contract because Plaintiff’s terms and conditions “expressly

  limit[ed] acceptance to the terms of the offer” and Plaintiff had already objected to

  Defendants counter terms. 25 Neither Defendants’ acceptances in the form of purchase

  orders nor Defendants actions indicated that Defendants’ acceptances were conditioned

  on using Defendants’ version of the forum and venue selection clause. 26

             Finally, the forum and venue selection clause is sufficiently broad to cover Plaintiff’s

  related, non-contract claims. 27

      III.         Conclusion

             For the following reasons, the Court DENIES Defendants’ motion to dismiss.

  IT IS SO ORDERED.



  Dated: February 8, 2021                            s/         James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




             23
                  See supra note 12.
             24
              Doc. 17 at 12; Doc. 1-1 at 4; Ohio Rev. Code § 1302.01(A)(7) (“’Between merchants’ means in
  any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.”).
           25
              Ohio Rev. Code § 1302.10(B)(1), (3).
           26
              Dorton, 453 F.2d at 1168.
           27
              Travelers Prop. Cas. Co. of Am. v. Centimark Corp., No. 2:04–CV–0916, 2005 WL 1038842, at
  *2 (S.D. Ohio May 3, 2005); Bohl v. Hauke, 906 N.E.2d 450, 458 (Ohio Ct. App. 2009).
                                                          -7-
